Citation Nr: 0530590	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) with adjustment disorder and 
chronic anxiety, in excess of 70 percent, to include.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the RO in 
Togus, Maine, which granted service connection for adjustment 
disorder with chronic anxiety and assigned an initial 
disability rating of 30 percent, effective August 30, 2001, 
and denied entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU).

The veteran testified before the undersigned at a video 
hearing in February 2003.  A transcript of the hearing is of 
record.  In August 2003, the Board remanded the veteran's 
claims, for a current VA examinations.

In a June 2005 rating decision, VA's Appeals Management 
Center granted a TDIU, and increased the rating for PTSD, to 
include adjustment disorder with chronic anxiety, to 70 
percent, effective August 30, 2001.  The veteran continued 
his appeal for a higher initial rating.


FINDING OF FACT

The veteran's PTSD, to include adjustment disorder with 
chronic anxiety, has resulted in symptoms approximating total 
occupational and social impairment since August 30, 2001.


CONCLUSION OF LAW

The criteria for a schedular disability rating of 100 percent 
for PTSD, to include adjustment disorder with chronic 
anxiety, have been met since August 30, 2001.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

VA outpatient treatment notes dated from June 2001 to October 
2001 reflect that in October 2001 the veteran was found to 
have depression.

During a December 2001 VA examination, the veteran reported 
feelings of ongoing nervousness and anxiety.  Upon mental 
status examination, the veteran was alert and cooperative but 
slightly unkempt in his appearance.  His speech was logical, 
coherent and goal directed.  Associations were well ordered, 
hallucinations were denied and delusional beliefs were not 
expressed.  His intellectual functioning was evaluated as low 
average to average.  His attention and concentration were 
fair and his common knowledge was good.  His memory was fair.  
Suicidal and homicidal ideation were denied.  His insight was 
limited but his judgment capabilities were maintained.  

On the Beck Depression Inventory II, the veteran reported 
depression symptoms in the mild range.  On the Beck Anxiety 
Inventory, he reported symptoms in the moderate to severe 
ranges.  The Axis I diagnosis was adjustment disorder with 
chronic anxiety.   

A global assessment of functioning (GAF) score of 51 was 
assigned.  The examiner commented that the veteran's anxiety 
symptoms were secondary to his irritable bowel syndrome and 
had a moderately negative impact on his functioning.  
Socially, most of the veteran's free time was spent with his 
wife, and he feared visiting with others due to his irritable 
bowel syndrome and anxiety.  He was employed and left his 
last job due to the stress associated with his disorder.  The 
veteran's entire clinical picture was further complicated 
with mild signs of depression.

VA outpatient treatment notes dated from October 2001 to June 
2002 show continuing mental health treatment.  In June 2002 
the veteran explained that he had experienced a flashback of 
his service in Vietnam.  The flashback occurred while he was 
undergoing dental work approximately one week earlier.  Since 
that time, he had experienced difficulty sleeping.  It was 
recommended that he follow-up with the Vet Center.

During follow-up with the Vet Center in June 2002, the 
veteran denied any suicidal or homicidal ideation.  He 
reported no delusions or hallucinations, nor did he attest to 
any ritualistic or obsessional type of behaviors.  He was 
oriented to person, place and time.  There was no evidence of 
thought disorder, his speech was normal and affect was 
adequate.  His mood was dysthymic.  He was articulate, polite 
and cooperative and his hygiene and dress were appropriate.  
The Axis I diagnosis was adjustment disorder with mixed 
anxiety and chronic depressed mood. 

In 2004, the veteran began undergoing private therapy 
sessions to relieve symptoms of anxiety and depression.  
During the veteran's 120-day review, his treating therapist 
noted that he still had significant difficulty with 
depression and anxiety related to his past trauma.  The 
therapist commented that the veteran would be unable to hold 
down a job in the foreseeable future.  

The veteran was afforded a VA psychiatric examination in 
December 2004.  The veteran reported that he had difficulty 
eating because certain foods reminded him of body parts which 
forced him to recall memories of autopsies performed while a 
medical laboratory assistant in service.  He did not like to 
be around people and stayed at home as much as possible with 
his wife.  He complained of depression with a crying spell up 
to twice a day and feelings of low energy.  He reported that 
at one time he was able to fix things around his house but he 
could no longer do that because his concentration and memory 
were so poor.  He experienced feelings of hopelessness and 
wished he would die but he denied any outright suicidal 
thoughts or feelings.  

He reported occasional anger outbursts and stated, "I get so 
mad, I could sometimes kill someone."  He became paranoid 
around people and stated, "I know people are watching me 
when I go out, that's why I like to stay home."  He reported 
occasional auditory hallucinations and frequent nightmares.  

He complained of poor memory and stated that, "the world is 
spinning around him and he is not part of it."  He rarely 
drives due to these feelings and at one time he accidentally 
ran a red light and hit someone.  He does not like to watch 
television or movies.  He complained of anxiety attacks with 
increased heart rate and shortness of breath.  He had been 
unable to work since 1992.  

On mental status examination, he was slightly unkempt and 
avoided eye contact throughout the interview.  His mood was 
depressed and anxious and his affect was labile.  During the 
interview he began crying and stated, "I'm so messed up."

He was alert and oriented to person, place and time.  His 
thoughts were coherent, logical and goal directed.  No 
flights of ideas or looseness of association was noted.  He 
endorsed both auditory and visual hallucinations, but was not 
suicidal or homicidal.

The Axis I diagnosis was PTSD.  The examiner commented that 
the veteran was unable to maintain substantially gainful 
employment.  

In December 2004 the veteran presented at a VA examination 
for evaluation of irritable bowel syndrome.  The diagnostic 
impression specifically indicated that it was more likely 
than not that the veteran was unemployable principally 
because of his memory loss.  

From 2004 to 2005 the veteran continued to undergo private 
therapy sessions.  In a March 2005 statement the veteran's 
private social worker reported that the veteran continued to 
have multiple problems related to his PTSD and that current 
events in his life had exacerbated his mental and physical 
symptoms.  Case notes from the veteran's social worker 
reflect continuing therapy for PTSD and major depression.

Pertinent Legal Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2005), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The veteran's psychiatric disorder is currently rated under 
DC 9440, which employs the use of the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130 (2005).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent schedular rating under the general rating 
formula is assigned for total occupational or social 
impairment, due to such symptoms as: gross impairment in 
thought processes and communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).


Analysis

The undisputed evidence is that the veteran has been 
unemployed since the effective date of service connection for 
his psychiatric disability.  Examiners have generally 
concluded that his psychiatric disability would preclude 
employment.  Therefore, the Board finds that the psychiatric 
disability results in total occupational impairment.

The veteran has some social functioning, inasmuch as he has 
been able to maintain a relationship with his spouse.  For 
the most part, however, he is isolated and he has no other 
social interactions.  Accordingly, the Board finds that his 
symptoms approximate total social impairment.  38 C.F.R. 
§§ 4.7, 4.21 (2005).

This level of symptomatology appears to have been present 
since the effective date of service connection, August 30, 
2001.  Accordingly, a 100 percent schedular rating is granted 
from that date.


ORDER

An initial disability rating of 100 percent is granted for 
PTSD with adjustment disorder and chronic anxiety, effective 
August 30, 2001.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


